          Case 3:13-cr-00041-W Document 53 Filed 04/19/21 PageID.607 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 13-CR-0041-W
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  REDUCE SENTENCE [DOC. 48.]
14   STEPHEN A. BURDA,
15                                  Defendants.
16
17           On September 23, 2013, this Court sentenced Defendant Stephen A. Burda to 151
18   months imprisonment and 5 years supervised release for receipt of images of minors
19   engaged in sexually explicit conduct in violation of 18 U.S.C. § 2252(a)(2). Defendant
20   now moves for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), arguing that his
21   hypertension, high cholesterol, kidney disease, mild obesity and Gout make him
22   particularly vulnerable to becoming seriously ill from Covid-19.
23           18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after he has
24   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
25   bring a motion on his behalf. Defendant has satisfied the exhaustion requirement and the
26   Court has jurisdiction and for the reasons below DENIES Defendant’s motion.
27           Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a defendant’s term of
28   imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the

                                                     1
                                                                                    13-CR-0041-W
        Case 3:13-cr-00041-W Document 53 Filed 04/19/21 PageID.608 Page 2 of 3



 1   court finds that “extraordinary and compelling reasons warrant such a reduction.” The
 2   United States Sentencing Commission (“USSG”) recognizes that certain medical
 3   conditions may constitute an “extraordinary and compelling reason” warranting a
 4   reduction in sentenced under § 3582. See USSG § 1B1.13. However, application note
 5   1(A) limits a reduction for medical conditions to “terminal illness” or if the defendant is:
 6                (I) suffering from a serious physical or medical condition,
                  (II) suffering from a serious functional or cognitive impairment, or
 7
                  (III) experiencing deteriorating physical or mental health because of
 8                the aging process,
 9
           that substantially diminishes the ability of the defendant to provide self-care
10         within the environment of a correctional facility and from which he or she is
           not expected to recover.
11
12   U.S.S.G. § 1B1.13, cmt. n.1(A)(i)-(ii). U.S.S.G. § 1B1.13 is not binding, however, and
13   “district courts are empowered . . . to consider any extraordinary and compelling reason
14   for release that a defendant might raise.” United States v. Aruda, No. 20-10245, 2021
15   WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (quoting United States v. McCoy, 981 F.3d
16   271, 284 (4th Cir. 2020)).
17         While the Court may consider factors outside of those articulated in the
18   Commission’s policy statement, Defendant’s medical ailments do not meet the high bar
19   needed to show an extraordinary and compelling reason for a sentence reduction.
20   Defendant is fully vaccinated for the Covid-19 virus and therefore no longer at risk of
21   severe illness from the virus. Further, Defendant’s medical records indicate Defendant’s
22   hypertension is being managed in prison and is not one of the conditions identified by the
23   CDC as increasing a person’s risk for developing serious illness from COVID-19. While
24   the CDC has stated that obesity with a BMI over 30 is a risk factor, it is notable that 40%
25   of American adults have a BMI of 30 or higher. A BMI of 30.41, with no other serious
26   resulting conditions, fails to persuade the Court that it qualifies as “extraordinary and
27   compelling.” Finally, Bureau of Prisons (BOP) medical records also reveal that
28

                                                   2
                                                                                     13-CR-0041-W
        Case 3:13-cr-00041-W Document 53 Filed 04/19/21 PageID.609 Page 3 of 3



 1   Defendant’s other conditions are being professionally managed and are in stable
 2   condition.
 3         Based on the foregoing, Defendant’s motion for a sentence reduction is DENIED.
 4         IT IS SO ORDERED.
 5   Dated: April 19, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                                13-CR-0041-W
